Name: Commission Regulation (EC) No 979/98 of 8 May 1998 fixing the maximum subsidy on exports of husked long grain rice to RÃ ©union pursuant to the invitation to tender referred to in Regulation (EC) No 2094/97
 Type: Regulation
 Subject Matter: plant product;  trade policy;  trade;  Africa
 Date Published: nan

 EN Official Journal of the European Communities9. 5. 98 L 137/7 COMMISSION REGULATION (EC) No 979/98 of 8 May 1998 fixing the maximum subsidy on exports of husked long grain rice to RÃ ©union pursuant to the invitation to tender referred to in Regulation (EC) No 2094/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (1), as amended by Regulation (EC) No 192/98 (2), and in particular Article 10 (1) thereof, Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to RÃ ©union (3), and in particular Article 9 (1) thereof, Whereas Commission Regulation (EC) No 2094/97 (4) opens an invitation to tender for the subsidy on rice exported to RÃ ©union; Whereas Article 9 of Regulation (EEC) No 2692/89 allows the Commission to fix, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, a maximum subsidy; Whereas the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89 should be taken into account when fixing this maximum subsidy; whereas successful tenderers shall be those whose bids are at or below the level of the maximum subsidy; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 A maximum subsidy on exports to RÃ ©union of husked long grain rice falling within CN code 1006 20 98 is hereby set on the basis of the tenders lodged from 4 to 7 May 1998 at ECU 298 per tonne pursuant to the invita- tion to tender referred to in Regulation (EC) No 2094/97. Article 2 This Regulation shall enter into force on 9 May 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 20, 27. 1. 1998, p. 16. (3) OJ L 261, 7. 9. 1989, p. 8. (4) OJ L 292, 25. 10. 1997, p. 14.